                                                                 CLERK'
                                                                      : OFPI
                                                                           CE U.S.DISZ CODRT
                                                                       ATABINGDON.VA
                     IN TH E UNITED STATES DISTRICT CO URT                  FILED
                    FO R TH E W ESTERN DISTRICT OF VIRGINIA
                               A BU G DO N D IVISIO N                     02T 2i 2213
                                                                     guL           LEX
UNITED STATES OF AM ERICA                                           BY:    .
                                                                                         .

                                                                               E
             V.                          casexo.t:tDqz bnoàs
SH A W N W A Y NE FAR RIS
SEA N PH ILIP M AIDL O W
JM R M EDINA GUTIERREZ
                                         Violations:18U.S.C.j924(c)
LACEY CHERIW EIR                                    21U.S.C.jj841,843,846
ANDREA NICOLE STICW L
      uN jklkp,
JAM ES NICHOLAS HOMqNGTON
      (ix jcjqr
JAM ES ROBERT JOH NSON
      Rlam ie''
STEPH EN AN TH O NY G R AH A M
CHW STOPH ER LEE SM ILEY
JOSHUA TODD CHAPM AN
      ddlosh''
SA LEEM A LA SH A W N RO BER SO N
      idGeorjia''
D O NA LD ZAC H A RY SNY D ER
       ddstryker''
JA M ES SIW LER SEBA STIA N          :
LA RIW LEW BENN ETT
TERRY M ELVIN DALTON
HEATHER ASHLEY DAW S
BRIANNA NICOLE W OO DBY
       isB riN ickles''
D ON A LD SH A NE H A W TH O R NE
G M W LEE M CFAR LA NE
ELIZA BETH PA ULIN E EA TO N
       Wjg ejjg:
M ATTHEW TODP M ULLINS
A N TH O N Y JER O M E H AR LESS
K IM BER LY AN N DM K E
       RM am a K im ''
BM N D O N H EAT H W H ITT
M EL ISSA D AR I,ENE BA R RETT
SU SA N N IC OL E PAY N E
       çdsusan W right''
BR AD LEY SCO TT W ILLG M S
D EV ON SC O TT C O LEM AN
       (<C uz''
                                    Page 1of9
USAO# 2017R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 1 of 9 Pageid#: 6541
                                         IN DIC TM EN T

                                         COUNT ONE

       The Grand Jtlry chargesthat:

              On oraboutand between Jmm ary 1,2016,and October23,2018,in theW estern

 DistrictofVirgirtiaandelsewhere,SHAW N W AYNE FARRIS,SEAN PHILIP M M DLOW ,
 JATR M EDINA GUTIEIX Z,LACEY CHERIW EIR,ANDREA N ICHOLE STICKEL,

 JAA SNICHOLAS HOW W GTON ,JAM ES ROBERT JOHN SON ,STEPHEN AN THONY

 GR AHA M ,CHRISTO PH ER LEE SM ILEY ,JO SH UA TODD CH APM N ,SA LEEM A H

 LA SH AMW RO BER SON ,D ON A LD ZA CH ARY SN Y DER,JA NG S SKY LER SEBA STIAN ,

LARRY LEVIàENNETX TERRY M ELVW DALTON,HEATHER ASHLEY DAVIS,
BRIAN N A N IC OLE W O OD BY ,D ON A LD SHA N E HA W TH ORN E,GA RY LEE

M CFM LAN E,ELIZA BETH PA U LINE EA TON ,M A TTHEW TO D D M ULLIN S,

ANTHONY JEROME ZM LESS,KIMBERLY ANN DM IQE,BRANDON HEATH WHITT,
M ELISSA DARLEN E BARRETT,SUSAN N ICOLE PAYNE,BM DLEY SCOTT

W ILLIAM S,DEVON SCOTT COLEMAN,andothersknownandunknowntothegrandjtlry,
knowingly and intentionally conspired:

          a) todistributeandpossesswiththeintenttodistributeamiytureandsubstance
          containing 500 gram sorm oreofadetectablenm otmtofmethamphetam ine,itssalts,

          isom ers,orsaltsofitsisom ers,aSchedule11controlled substànce,andheroin,a
                                                                   !
          ScheduleIcontrolled substdnce,in violation ofTitle21,United StatesCode,Section
                                                               $
          841;and




                                          Page2 of9
USA O# 2017R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 2 of 9 Pageid#: 6542
             b) toknowinglyandintentionallyuseanycommtmicationfacilityincommittingand
             causing thefacilitation ofany felony controlled substanceoffensetm derTitle21,in

             violationofTitle21,UnitedStatesCode,Section 843(b).
           A11inviolationofTitle21,United StatesCode,Sections846,841(b)(1)(A),
 841(b)(1)(C),and843(d).
                                         COUNT TW O

        TheGrand Jury chargesthat:

        1. On oraboutApril6,2018,in theW estern DistrictofVirginiaand elsewhere,

 SALEEM AH LASHAW N ROBERSON lcnowingly and intentionally distributed and possessed
                                                   t
with the intentto distributeam ixtureorsubstancecontailng methamphetamine,a Schedule11

 controlled substance.

       2.A11inviolation ofTitle21,UnitedStatesCode,Section 841(a)(1)and 841(b)(1)(C).
                                       C OU N T TH R EE

       TheGrandJury chargesthat:

        1.On oraboutAugust4,2017,in theW estem DistrictofVirginiaand elsewhere,

DONALD ZACHM W SNYDER knowingly and intentionallypossessed with theintentto

distribute amixttlreorsubstancecontaining methamphetamine,aSchedule 11controlled

substance.

       2.AllinviolationofTitle21,United StatesCode,Section 841(a)(1)and841(b)(1)(C).
                                        C6CNTFOUR
       TheGrand Jury chargesthat;

        1. On oraboutAugust4,2017,intheW estern DistrictofVirginiaand elsewhere,

DONALD ZACI-IARY SNYDER knowingly used and canied during and in relation to,and

possessed in furtherance of,a drugtraftk king crim eforwhich they may beprosecuted in a court

                                          Page3 of9
 USAO# 2017R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 3 of 9 Pageid#: 6543
 oftheUnited States(possesswiththeintenttodistributeasubstancecontaining
 methnmphetnmine,assetforthinCountThree),afireann.
       2.A11inviolationofTitle18,UnitedStatesCode,Section924(c).
                                      CP UNT FIVK
       TheGrand Jtlry chargesthat:

        1.OnoraboutM arch2*,2017,intheW esternDistrictofVirginiaandelsewhere,
 JAM ES SKYLER SEBASTIAN knowingly and intentiolially distributed andpossessed with the

 intentto distribute am ixtureorsubstancecontaining m ethnmphetnmine,aSchedule11controlled

 substance.

       2.Allinviolation ofTitle21,UrlitedStatesCode,Section841(a)(1)and 841(b)(1)(C).
                                       C O UN T SIX

       TheGrand Jul'y chargesthat:

       1.On oraboutDecem ber8,2016,in theW estel'
                                                n DistrictofVirginiaapd elsewhere,

LARRY LEVIBENNETT knowingly and intentionally distributed and possessed with theintent

to distributeamixtm eorsubstancecontainingm ethnmphetnmine,a Schedule11controlled

substance.

       2.A11inviolationofTitle21,United StatesCode,Section 841(a)(1)and841(b)(1)(C).
                                     C O U NT SEV EN

       TheGrand Jury chargesthat:

       1. On oraboutM arch 23,2017,in theW estem DistrictofVirginiaand elsewhere,

TERRY M ELVIN DALTON knowingly and intentionally distributed and possessed with the

intentto distributeam ixture orsubstancecontaining m ethnmphetnmine,a Schedule11controlled.

substanceand heroin,aScheduleIcontrolled substance.

       2.A11inviolation ofTitle21,UnitedStatesCode,Section841(a)(1)and841(b)(1)(C).

                                       Page 4 of9
USAO# 2017R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 4 of 9 Pageid#: 6544
                                    CO U N T EIG H T

       TheGrand Jury chargesthat:
          /
          On oraboutApril26,2017,in the W estern DistrictofVirginla and elsewhere,

 TERRY M ELVIN DALTON knowingly and intentionally distributed andpossessed with the

 intenttodistributeamixmreorsubstyncecontainingmethnmphètamine,aSchedule11controlled
 substance.

       2.A11inviolationofTitle21,UnitedStatesCode,Section841(a)(1)and 841(b)(1)(C).
                                     C O UN T N IN E

       TheGrand Jury chargesthat:

       1.On oraboutM arch 8,2017,in the W estem DistrictofVirginiaand elsewhere,GARY

LEE M CFARLAN E knowingly and intentionally distdbuted and possessed withtheintentto

distdbute amixtureorsubstancecontaining methamphetnmine,aSchedule 11controlled

substance.

       2.A11inviolationofTitle21,United StatesCode,Section 841(a)(1)and841(b)(1)(C).
                                      C O U N T TE N

       TheGrand Jury chargesthat:

       1.On oraboutM arch 14,2017,in theW estem DistrictofVirginiaandelsewhere,

GARY LEE M CFARLANE knowlnglyandintentionallydistributedandpossessedwiththe
intentto distributeam ixttlreorsubstance containingm ethnmphetnmine,a Schedule11controlled .

substance.

       2.AllinviolationofTitle21,UnitedStatesCode,Section841(a)(1)and841(b)(1)(C).




                                       Page 5 of9 h
 USAO#2017R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 5 of 9 Pageid#: 6545
                                         C O U NT E LEV EN

           ThehGrand Jury chargesthat:

              On oraboutM arch 22,2017,in theW estern DistrictofVirginia and elsewhere,

    M ATTHEW TODD Ml ULLINS knowingly andintentionally distributed andpossessed with the

    intenttodistributeamixtureorsubslancecontainingmethnmphetnmine,aSchedule11controlled
    substance.

           2.AllinviolationofTitle21,United StatesCode,Sedion 841(a)(1)and841(b)(1)(C).
                                         COUNT TW ELVX
           TheGrand Jtlry chargesthat:

              On oraboutJune23,2017,in theW estem DistrictofVirginia and elsewhere,

    M ELISSA DARLENE BARRETT knowingly and intentionally distributed and possessedwith
'
                                                                 $
    theintentto distributeam ixtuze orsubstancecontainingm ethamphetnm ine,aSchedule11

    controlled substance.

           2.A11inviolation ofTitle21,UnitedStatesCodé,Section841(a)(1)and 841(b)(1)(C).

                                       COUNTTHIYTEEN         %


           TheGrand Jury chargesthat:

           1. On oraboutJtme27,2017,intheW estem DistrictofVirginiaand elsewhere,

    M ELISSA DAM ENE BARRETT knowinjlyandintentionallydistributedandpossessedwith
    theintentto distributeamixtureorsubstancecontainingm ethnmphetamineand cocaine,

    Schedule11controlled substances.

           2.Al1inviolationofTitle21,UnitedStatesCode,Section 841(a)(1)and841(b)(1)(C).




                                            Page6 öf9
    USAO#2017R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 6 of 9 Pageid#: 6546
                                     C O UN T FO UR TEEN

        TheGrand Jury chargesthat:

           On oraboutJanuary 5,2018,in theW estern DistrictofVirginia and elsewhere,

 M ELISSA DARI,ENE BARRETT and SUSAN NICOLE PAYNE,asprincipalsand aidersand

 abettors,knowingly and intentionally distributed and possessed with theintentto distribute a

 m ixtureorsubstancecontaining methamphetnm ine,a Schedule 11controlled substance.

        2.A1lin violation ofTitle21,United StatesCod.e,Section 841(a)(1)and 841(b)(1)(C)

 and Title 18,United StatesCode,Section 2.

                                      C O UN T FIFTEEN

        TheGrand Jury chargesthat:

        1.On oraboutM arch 15,2018,in theW estel.
                                                n DistrictofVirginiaand elsewhere,

 M ELISSA DARLEN E BARRETT knowingly and intentionally atlempted topossesswith the

 intentto distribute50 gramsormoreofa mixm reorsubstance containing m ethamphetnmine,a

 Schedule11controlled substance.

        2.A11inviolationofTitle21,United StatesCode,Section 841(a)(1)and841(b)(1)(B).
                                      C O UN T SIXTEEN

        TheGrand Jtlry chargesthat:

        1. On oraboutSeptem ber20,2017,in theW estem DistrictofVirginiaand elsewhere,

 DEV ON SCOTT COLEM AN knowingly and intentionallypossessed with theintentto distribute

 50 grnmsorm oreofam ixtureorsubstancecontaining methamphetnm ine,aSchedule11

contolled substance.

       2.A11inviolation ofTitle21,UrlitedStatesCode,Section841(a)(1)and841(b)(1)(B).




b.                                        Page 7 of9
 USAO# 20l7R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 7 of 9 Pageid#: 6547
                                     COUNT SEVENTEEN

       The Grand Jtlry chargesthat:

            On oraboutseptem be?20,2017,in theW estern DistrictofVirgil aand elsewhere,

 DEVON SCOTT COLEM AN knowingly used and carried during and inm lation to,and

 possessedinfurtheranceotladnzgtraffickingcrimeforwhichtheymay beprosecutedinacourt
 oftheUnitedStates(possesswiththeintenttodistributeasubstancecontaining
 methnmphetnmine,assetforth inCotmtSixteen),afirearm.
       2.Al1inviolationofTitle18,UnitedStatesCode,Section924(c).


                                 N OTICE OF FORFEITURE

       1.        Upon conviction ofoneormore ofthe felony offensesalleged in thisIndictment,

thedefendantsshallforfeittotheUnited States:

            a. aly propertyconstituting,orderivedfrom,anyproceedsobtained,directly
                 orlndirectly,asaresultofsaidoffenses,ptlrsuantto21U.S.C.j
                 863(a)(1). '
            b. any property used,orintended tobe used,in any m nnnerorpart,to
               com mit,orto facilitatethecom mission ofsaid offenses,pursuantto21
                 U.S.C.j853(a)(2).

       2.        Theproperty to beforfeited to theUnited Statesincludesbutisnotlim ited to the

following property:

            a.      M onev Judzm ent

                    Notlessthan $500.000 and a11interestand proceedstraceablethereto,
                    lnthatsuch sum inaggregatewasobtaineddirectlyorindirectlyasa
                    resultofsaid offensesoristraceableto suchproperty.




                                          fage8of9
 VSAO#20l7R00243
Case 1:18-cr-00025-JPJ-PMS Document 34 Filed 10/24/18 Page 8 of 9 Pageid#: 6548
                  b.      United StatesCurrencv

                             (1)$16-400.00
                             (2)$6ù00.00
                             (3)$14,940.b1
                  c. Firearm s

                             (1)RugerSR40semi-automaticpistol
             3.        lfanyoftheabove-described forfeitableproperty,asàresultofany actoromission

    ofthedefendant:

                  a. cnnnotbelocated upon theexerciseofdue diligence;
                  b. hasbeen kansferredorsold to,ordeposited with athirdperson;
                  c. ha:beenplacedbeyondthejurisdictionoftheCourt;
                  d. hasbeen substantially diminished in value;or
                  e.' hasbeen commingled w1111otherproperty which cnnnotbe
                      subdividedwithoutdiffculty;

    itistheintentoffhe United Statesto seek forfeim re ofany otherproperty ofthedefendantup to

    thevalueoftheabove-describedforfeitableproperty,pursuantto21U.S.C.j853û$,including
    butnotlim ited to aboveproperty.


    A 'Ix u s BILL,tlais     '??-l
                             -         dayof-october, 2018.




                                                               GrandJury Foreperson

         D    xo.           e

6.
 1) TH.
      O
      te
       M
       ds
        At
         S
         at
          T
          es
           .A
            Ct
             Uo
              Ln
               Lw
                Ey
                 N



                                               Page 9 of9
    Case
    USAO#1:18-cr-00025-JPJ-PMS
           2017R00243          Document 34 Filed 10/24/18 Page 9 of 9 Pageid#: 6549
